Citation Nr: 0530512	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Regional 
Office and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	David Grady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 50 percent disability rating.  The 
veteran's disability rating was increased to 70 percent via a 
January 2000 decision review officer decision.

In October 2002, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

During the pendency of the veteran's appeal the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106- 
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board issued an internal 
memorandum dated in March 2003 in this matter, which sought 
to conduct evidentiary development in this appeal, without 
remanding the case to the RO.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in August 2003, when the Board determined 
that the development requested was incomplete, the issue was 
remanded to the RO.  The veteran's claim was then returned to 
the Board and remanded once again in March 2004.  The 
requested development has been completed, and the veteran's 
claim is properly before the Board at this time.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms of 
nightmares, night sweats, irritability, depression, 
sleeplessness, avoidance, hypervigilance, and a history of 
intermittent violence and homicidal ideation, with a Global 
Assessment of Functioning (GAF) score between 40 and 42.

2.  Total occupational and social impairment due to such 
symptoms as gross impairment or thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent ability to perform activities of 
daily living, disorientation to time or place, and memory 
loss of names of close relatives, own occupation, or own 
name, has not been demonstrated by the clinical evidence of 
record.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
70 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed November 1999 and January 2000 rating 
decisions, and a January 2002 statement of the case (SOC) and 
November 2003, and March and May 2005 supplemental statements 
of the case (SSOC) that discussed the pertinent evidence and 
the laws and regulations related to the claim on appeal.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claim.

In addition, in an April 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
with respect to his claim that he needed to submit medical 
evidence to show that his service-connected condition had 
gotten worse.

As it pertained to respective responsibilities, the veteran 
was told to complete VA Form 21-4142, Authorization for 
Release of Information, if he wanted VA to obtain any 
additional private medical records in support of his claim.  
The veteran was further informed that he could submit any 
additional information or evidence to VA, preferably within 
60 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in April 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims's 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in December 1997.  Thereafter, the RO issued rating decisions 
in November 1999 and January 2000.  In April 2004, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claim on appeal, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit pertinent 
evidence pertaining to his claim, after initial AOJ 
adjudication of his claim.

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The Board observes that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.  In this regard, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA outpatient treatment and examination 
reports, and private medical records.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record, and there are no additional records to 
obtain.  Moreover, as noted above, the veteran has been 
informed of the type of evidence necessary to substantiate 
his claim, as well as the respective responsibilities of 
himself and VA as it pertains to his claim.  Therefore, the 
Board finds that any error in the timing of the veteran's 
notification of the VCAA constituted harmless error.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

II.  Factual Background

In October 1998, the veteran submitted a written statement as 
to his employment history.  He indicated that he began 
working at the Burlington County Civil Service as a 
superintendent of grounds in July 1997.  In a separate 
written statement, the veteran detailed his symptoms, 
including feeling like he was in a shell, not knowing how to 
have fun, and getting violent with his family.

In an October 1998 written statement, the veteran's wife 
indicated that he was unable to deal with everyday decision 
making involved in running a household.  She feared the 
veteran would lose his control around her or their son.  The 
veteran recently joined organizations to be around other 
veterans.

In an October 1998 written statement, the veteran's mother 
indicated that prior to the war, the veteran was a happy 
person.  He now got depressed and had a short temper.  He 
often seemed like he was behind a wall.  He hopped from one 
job to the next.

In February 1999, the veteran underwent VA examination.  He 
reported chronic sleep disorders, violent behavior, and 
severe emotional numbing.  Family members had died, but the 
veteran was unable to express any emotion about it.  He also 
reported getting the shakes once in a while and stated they 
were triggered by various things in the environment.  The 
smell from a nearby morgue triggered the shakes.  He 
previously lost jobs because of his volatility.  He reported 
an incident while he worked at the Post Office when he 
threatened a man with a knife during a confrontation.  He 
left that job.

The veteran reported nightmares and racing thoughts that woke 
him up.  The content of the nightmares was usually the war.  
He often only slept three hours a night.  It took a long time 
to get back to sleep.  He also experienced night sweats.  
When he woke up in the morning, his bed was in severe 
disarray.  The veteran was hypervigilent and tended to check 
things and always faced doorways, especially in buildings and 
restaurants.  He was compulsive about being on time for 
things and was often hours early.  He listened intently to 
noises at night and frequently checked things over before 
going to bed.

The veteran also stated he was somewhat abusive to his 
family.  While he was never violent towards his wife, he was 
to his son.  He was also abusive to the family pets.  He had 
problems in the past with almost every boss and had numerous 
job losses and firings.  The veteran reported he had no 
friends, not even those connected to service.  He had a room 
in his house that was his place to go and isolate.  He had no 
social contacts and avoided going into crowds if at all 
possible.  On occasion he went to a stadium to see a game but 
stood against a wall so he could see and control everything 
around him.  He described instances where he lost control.

The veteran reported being depressed, although totally 
dysfunctional.  He admitted that at these times he was 
somewhat homicidal but never suicidal.  He continued to bathe 
and eat during these times.  He had chronic and intrusive 
thoughts about the war that lingered.  He could think of 
nothing that gave him pleasure.  The veteran received mental 
health treatment since 1997.  The veteran reported currently 
working as a grounds keeper supervisor for Burlington County, 
New Jersey.

On examination, the veteran was casually dressed and spoke in 
a clear and coherent fashion.  His speech was somewhat 
flattened in tone and had little or no range of affect.  He 
appeared to be in good reality contact and was oriented.  
There was no sign of any delusions or hallucinations or any 
thought disorder.  His affect was somewhat flat and tense and 
clearly depressed.  He suffered from chronic panic symptoms.  
The diagnosis was PTSD that was fairly severe.  His GAF score 
was 42, indicative of fairly severe symptomatology.

In a July 1999 private treatment record, D.G., Psy. D. 
indicated that the veteran had been his patient since March 
1998.  The veteran reported numerous examples of distressing 
intrusive recurrent thoughts of his service.  He experienced 
repeated nightmares.  He reported flashbacks resulting from 
working in the same building as a morgue.  The veteran 
avoided reminders of Vietnam.  He joined numerous veterans 
organizations over the years but only attended two meetings.  
His marriage and relationship with his son were constantly 
stressed.  He reported only one casual friend who was also a 
veteran.  He had an inability to express feelings.

The veteran also demonstrated an increased state of arousal.  
He had chronic sleep difficulties.  He also had significant 
problems with anger.  He had problems with most of the bosses 
and supervisors he had.  This conflict with authority cost 
him many jobs in the past.  He was currently employed.

In a February 2001 written statement, D.G., indicated he 
treated the veteran   The diagnoses were PTSD and major 
depressive disorder.  The veteran's GAF score was 40.  He 
noted that the veteran's depressive episodes were secondary 
to his PTSD.  The GAF score of 40 was to indicate severe 
impairment in multiple major areas of his life, including 
family relations, occupations functioning, mood, feelings, 
and thinking.  The veteran's symptoms had actually increased 
with the onset of therapy.  He had a lifelong involvement 
with violence and alcohol that was related to service.  The 
violence crossed over to his family and work life.  He 
continued to have nightmares.

In November 2001, the veteran underwent VA examination.  The 
veteran reported nightmares related to combat.  These 
occurred three or four times per week.  He had insomnia for 
many years.  He reported sleeping about three hours per 
night.  He experienced hypervigilance.  He checked the locks 
on doors like it was an obsession.  He had to stand against a 
wall in public places.  He changed his seat during this 
examination so he could see the door.  He had intrusive 
thoughts and social isolation.  He had no friends.  He 
described difficulty with aggression.  He hit his son in the 
past and recently beat on the car of another motorist.

The veteran and his wife slept in separate rooms because of 
his nightmares and disturbed sleep.  He sweated and thrashed 
at night.  The veteran had confrontations with his boss at 
work and threatened him.  He had dissociative experiences at 
work.  The veteran was significantly depressed and did not 
feel like taking care of his activities of daily living.  
Sometimes he did not do so.  He felt hopeless at times.  He 
clearly denied suicidal ideation and homicidal ideation.  The 
veteran currently worked as a supervisor of grounds and had 
been at that job for over four years.  He had no hobbies 
except watching television.  He reported no relationship with 
his mother.  The veteran had three brothers.  He spoke to one 
of them about every two months and had little contact with 
the others.  The veteran was cooperative and oriented.  He 
also appeared angry, depressed, and guarded.  There was no 
evidence of hallucinations, delusions, or frank psychosis.  
The diagnosis was PTSD.  His GAF score was 40.  His PTSD 
symptoms impacted severely on every aspect of his everyday 
life.

In an October 2002 written statement, D.G. indicated the 
veteran deteriorated significantly since his last report.  
The veteran experienced impairment in all areas of 
functioning.  The biggest impact was on his work and personal 
relationships.  He reported the veteran was on the verge of 
being fired.  D.G. believed the veteran to be totally 
disabled to warrant a 100 percent rating.  He believed the 
veteran was rated 70 percent disabled because he maintained 
employment despite his totally impaired occupational and 
social functioning.  He believed the average person with the 
veteran's level of disability would be unable to follow a 
substantially gainful occupation.

In October 2002, the veteran testified before the 
undersigned.  He reported he was not functioning at his job.  
They had attempted to fire him a few weeks ago.  He used to 
supervise other workers, but he no longer did that.  He had 
never been disciplined on or suspended from his job.  He was 
proud to say that he did a very good job, and his people were 
very loyal to him.  He had nightmares and sweats.  He stated 
he felt bad for his wife.  They had been together for thirty 
years.

The veteran reported having fights with his son.  At work, he 
got along well with the men he supervised, when he previously 
had a crew to supervise, but he had trouble with anyone in 
authority over him.  He belonged to veterans organizations 
because he supported them, but he never attended meetings.  
He had no friends.  He even isolated himself in the house 
with his wife.  They no longer slept in the same room.  He 
did not think there was an area of his life on which PTSD did 
not have an effect.  If his wife did not take care of his 
activities of daily living, the veteran would not take care 
of them himself.  Caring for himself was not a priority.  He 
would get hurt and not seek medical treatment right away.

The veteran reported that there was a morgue in the same 
building he worked in, and that triggered PTSD symptoms.  He 
believed his PTSD was permanent and had been present since 
1969.

In May 2003, the veteran submitted evidence showing that when 
he was employed at the Post Office, he was involved in an 
altercation in which the veteran threatened another employee 
with a knife.  He was eventually removed from that job for 
being a danger to himself and others.

A November 2003 VA record shows the veteran still worked at 
his job with Burlington County.  A January 2002 record shows 
the veteran was issued a warning that he was to use proper 
language when discussing his assigned work force.  This was 
in response to a December 2001 record shows another employee 
was very upset at having to work with the veteran.  The 
veteran had gotten upset about a matter and cursed loudly in 
the hallway.  In March 2003, the veteran was warned not to 
drive on the grass.  In August 2003, the veteran was warned 
that he needed to check for his work assignments in the case 
of rain.  An October 2003 letter showed a preliminary notice 
of disciplinary action was taken against the veteran.  This 
regarded an incident involving one of his crew.

In an April 2004 written statement, a veteran's service 
officer, who sometimes spoke with the veteran about his job, 
indicated that he had problems with his supervisors.  He 
believed the veteran would do better in a job that required 
him to report to only one boss or supervisor.  He told the 
veteran he believed he needed less stressful employment or if 
not, he needed to seek disability retirement.

In a June 2004 written statement, D.G. indicated that the 
veteran deteriorated psychologically since the last report.  
The veteran was on anti-depressants for more than a year.  He 
experienced impairment in all areas of his functioning.  
Recently, the veteran was involved in more disciplinary 
incidents on the job than at any time since he began treating 
the veteran.  The veteran reported more despair and 
demoralization.  He continued on the job out of pride and a 
will that he would not leave because of others.  At home, the 
veteran continued to be tolerated by his family.  They lost 
patience with him because of aggressive interpersonal 
behavior in public.

In an April 2005 written statement, the veteran's wife 
indicated that he worked out of economic necessity.  If he 
could only get a 100 percent rating, he would no longer have 
to work.  It was a chore for her to make sure the veteran 
left with what he needed everyday.  She stated that they had 
a social life, but only because of her.  He would prefer to 
stay at home and keep to himself.  However, she encouraged 
him to take her out for dinner and see her friends.  Some of 
his outbursts in public were embarrassing.  The veteran 
relied on his wife for everything.  He was recently demoted 
at his job, and the county was looking for a way to get rid 
of him.  They had previous financial hardship because he had 
been suspended without pay for periods of time.  She 
indicated that she was still married to the veteran because 
she loved him, and they were best friends.

III.  Pertinent Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
at the time service connection is granted and a later claim 
for an increased rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005) and its implementing regulations did not require that 
the final rating be effective the date of the claim.  Rather, 
the law must be taken at its plain meaning, and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Under the current schedular criteria, PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2005).

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

IV.  Analysis

Having reviewed the entirety of the record, the Board is of 
the opinion that the preponderance of the evidence is against 
an evaluation in excess of 70 percent for the service-
connected PTSD at any time since the original grant of 
service connection.  Essentially, while the veteran's 
symptoms very closely comport to the symptomatology 
contemplated for the assignment of a 70 percent evaluation 
under DC 9411, the symptoms enumerated under DC 9411 
warranting a 100 percent evaluation are, for the most part, 
simply not demonstrated.

The Board is aware of the veteran's commendable service in 
Vietnam.  Our ratings, however, must be based upon the 
applicable criteria as they relate to the findings on medical 
evaluation.

As noted above, a 100 percent rating for PTSD is warranted 
when there is total occupational and social impairment due to 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, gross inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation or own name

The veteran's medical records clearly show he demonstrates 
occupational and social impairment.  However, while the 
veteran's occupational history shows he has held numerous 
different jobs and was fired from one for threatening a co-
worker with a knife, he has also held the same job since July 
1997.  The veteran's employment records show he has been 
disciplined a number of times at this job, and he has 
reported being demoted.  Nevertheless, he has kept this job 
for over eight years, and that demonstrates that he does not 
have total impairment of occupational functioning.

D.G. has stated that any other person with the veteran's PTSD 
symptoms would not be able to keep a job.  In addition, the 
veteran's wife has stated that he only works to economically 
support his family.  The Board respects the opinions of both 
of these people who are close to the veteran.  However, the 
Board can only make a determination of rating based on the 
evidence of record.  That is, we can only evaluate the 
veteran on his particular symptomatology.  It appears the 
veteran has a very good work ethic, which is the reason he 
has been able to keep his job, and the Board can only base a 
decision on this evidence.  We cannot guess as to the 
severity of the veteran's occupational impairment if he did 
not possess such a good work ethic or if his family did not 
need his income from this job.

With respect to the veteran's level of social impairment, we 
note that it appears from the record that the veteran has 
few, if any, friends.  He reported having no social life at 
all.  However, his wife indicated that while the veteran did 
not initiate any socialization, she encouraged it, and 
sometimes he agreed.  She encouraged him to take her out and 
also to socialize with her friends.  The veteran reported 
having a difficult relationship with his son and having no 
relationship with two of his three siblings; however, he 
stated he spoke to one of his siblings regularly.  He also 
stated he had one friend, who was a fellow veteran.  
Therefore, while it is clear the veteran demonstrates social 
impairment, it is not total.  In fact, the veteran and his 
wife have been married for over thirty years.  While they 
have both reported that their relationship could be much 
better, it remains that the veteran has demonstrated an 
ability to form and keep at least one social relationship.  
Additionally, while his relationship with his son is also 
difficult, there is no indication that it ever has been 
absent.  Based on these relationships and the relationship 
with one of his brothers and a fellow veteran, the Board 
concludes that the preponderance of the evidence is against a 
finding that veteran has demonstrated total social impairment 
to warrant a 100 percent evaluation.

With respect to the specifically enumerated symptomatology 
contemplated for a 100 percent evaluation under DC 9411, the 
veteran has not demonstrated gross impairment in thought 
processes or communication.  He was repeatedly described as 
cooperative and appeared communicative during his VA 
examinations.  Additionally, he has repeatedly denied and the 
VA and private medical records do not show delusions or 
hallucinations.  It also is not shown that he demonstrated 
grossly inappropriate behavior.  The VA examiners do not 
describe any inappropriate behavior.  While his wife 
indicated he had a temper and had abused their son in the 
past, and his employment records show he was disciplined a 
number of times, the described actions do not constitute 
grossly inappropriate behavior.  With regard to being a 
danger, the veteran has been known to have threatened other 
people, and he was dismissed from his job at the Post Office 
for threatening another co-worker and being a danger to 
himself and others.  The records show that he has gotten 
violent on occasion; however, this behavior does not appear 
to rise to the level of being persistent.

With regard to his activities of daily living, the veteran 
indicates that if it were not for his wife, he would be 
unable to maintain personal hygiene and get through his day.  
The medical evidence of record does not show the veteran ever 
demonstrated poor personal hygiene.  Furthermore, while the 
veteran and his wife indicate that she is the reason that he 
is able to function throughout the day, that is the only 
evidence the Board has to make an evaluation.  We cannot 
speculate as to the veteran's level of hygiene or activities 
of daily living if he was not married or if his wife was not 
as diligent.  We can only make a determination based on the 
actual evidence of record.  Additionally, the veteran has 
never been shown to be disoriented.  Indeed, he was 
repeatedly described as oriented during his VA examinations 
and never shown to be disoriented in his private medical 
records.  Finally, as to memory loss, the veteran and his 
wife indicated that she had to remind him every day to take 
the things he needed for work, or he would forget them.  
While this demonstrates the veteran has some memory loss, 
there is no indication that his memory loss was for such 
important things as his family members' names, his 
occupation, or his own name.  The veteran has not 
demonstrated any memory loss of that magnitude.

The medical evidence indicates that the veteran's primary 
symptomatology includes nightmares, night sweats, 
sleeplessness, depression, irritability, anger, and 
hypervigilance.  The GAF scores assigned to the veteran 
remained largely consistent throughout his appeal period and 
among several providers.  His most recent and lowest GAF 
score was 40.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health - illness."  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A GAF 
score of 31-40 denotes some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  These scores 
have been recognized by the Court as an indicator of mental 
health on a hypothetical continuum of mental health-illness.  
Carpenter, supra.  It seems wholly appropriate for 
adjudicators to look to these scores in evaluating 
psychiatric disability since, as noted above, the evaluation 
of such disabilities involves the application of a rating 
schedule that in turn is based on average impairment of 
earning capacity.

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's PTSD most nearly comports with the assignment of a 
70 percent evaluation.  The record does not show persistent 
symptoms that equal or more nearly approximate the criteria 
for a 100 percent evaluation.  As explained herein, the Board 
would point out that there is relatively little indication of 
any symptomatology of psychiatric impairment as provided for 
a 100 percent rating under the current regulations at any 
time since December 1997.  See 38 C.F.R. § 4.130, DC 9411.  
Indeed it appears that the only symptom associated with a 
100 percent rating that is demonstrated by the veteran is 
being a danger to others.  As noted above, however, there is 
no indication that he is a persistent danger.  The Board 
finds the veteran simply has not demonstrated any of the 
other symptoms associated with a 100 percent rating and has 
not shown total social and occupational impairment.  

The Board is aware that the symptoms listed under the 
100 percent evaluation are examples of the type and degree of 
symptoms for that evaluation and that the veteran need not 
demonstrate those exact symptoms to warrant a 100 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  The veteran's symptoms shown throughout the appeal 
period are not comparable in severity to the symptoms 
contemplated for the 100 percent evaluation for the reasons 
listed above.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9411 do not provide a basis 
to assign an evaluation higher than the 70 percent rating 
assigned by this decision.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is not appropriate in this case.  As stated, the 
level of the veteran's disability is approximately 
commensurate with a 70 percent rating under DC 9411, the 
currently assigned evaluation.  As noted, the symptoms 
necessary to support a 100 percent rating are essentially 
missing from the objective medical evidence of record.  The 
Board concludes that a rating in excess of 70 percent is not 
warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the record in this case, we find 
that, at no time since the filing of the veteran's claim for 
service connection, in December 1997, has his PTSD been more 
disabling than as currently rated under the 70 percent 
rating.


ORDER

An initial evaluation in excess of 70 percent for post-
traumatic stress disorder is denied.



____________________________________________
A.P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


